Citation Nr: 0637359	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
limitation of motion, currently evaluated as 10 percent 
disabling under Diagnostic Codes 5024-5261.

2.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
laxity, currently evaluated as 10 percent disabling under 
Diagnostic Codes5024-5257.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Whether an appeal of a January 2003 rating decision as to 
the assignment of zero percent (noncompensable) disability 
rating for service-connected osteoarthritis of the right hip 
was timely filed.

5.  Whether an appeal of a January 2003 rating decision as to 
the assignment of zero percent (noncompensable) disability 
rating for service-connected limitation of motion of the 
right ankle was timely filed.

6.  Whether an appeal of a January 2003 rating decision as to 
the assignment of a combined 70 percent disability rating for 
all service-connected disabilities was timely filed.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1988. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a rating decision and a determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

Perfected appeals

In an April 2002 rating decision, service connection was 
granted for tendonitis of the right knee; a 10 percent 
disability rating was assigned.  Service connection was 
denied for a cervical spine disability.  The veteran filed a 
timely Notice of Disagreement (NOD) as to the assignment of a 
10 percent disability rating for tendonitis of the right knee 
and the denial of service connection for the cervical spine 
disability.  In February 2003, the RO issued two Statements 
of the Case (SOC) addressing the increased rating for 
tendonitis of the right knee and service connection for a 
neck disability.  The veteran perfected an appeal by filing a 
VA Form 9 in March 2003.  In that VA Form 9, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.

In an April 2005 rating decision, separate 10 percent 
disability ratings were assigned for limitation of motion and 
for laxity of the right knee.  As the veteran did not agree 
with the two assigned 10 disability ratings, this issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

Based on this procedural history, appeals have been perfected 
as to the issues of entitlement to increased disability 
ratings for the two service-connected right knee disabilities 
as well as the issue of entitlement to service connection for 
a cervical spine disability.  

Manlincon issues

The April 2002 RO rating decision also denied service 
connection for a right ankle disability.  The veteran duly 
appealed that determination.  In a January 2003 rating 
decision, service connection was granted for limitation of 
motion of the right ankle, disposing of that issue.  A 
noncompensable disability rating was assigned for the right 
ankle disability effective February 5, 2001.  Service 
connection was also granted for osteoarthritis of the right 
hip, and a zero percent (noncompensable) rating was assigned 
effective February 5, 2001.  The rating sheet indicated that 
a combined rating of 70 percent was assigned for all of the 
veteran's service-connected disabilities.    

In March 2003, the veteran filed a timely NOD as to the 
assignment of zero percent disability ratings for 
osteoarthritis of the right hip and limitation of motion of 
the right ankle, as well as to the combined 70 percent 
rating.  In October 2003, the RO issued a SOC addressing the 
assignments of zero percent disability ratings for 
osteoarthritis of the right hip and limitation of motion of 
the right ankle and the assignment of a combined rating of 70 
percent for the service-connected disabilities.  In October 
2004, the veteran submitted a VA Form 9 (substantive appeal) 
as to those issues.  In January 2005, the RO determined that 
an appeal as to the January 2003 rating decision as to the 
assignments of zero percent (noncompensable) disability 
ratings for osteoarthritis of the right hip and limitation of 
motion of the right ankle and the assignment of a combined 70 
percent disability rating for the service-connected 
disabilities had not been timely filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2006).  In February 
2005, the veteran's counsel filed a timely NOD as to the 
January 2005 determination.  [The Board observes that the 
matter of the timeliness of filing of a substantive appeal is 
itself an appealable issue.  See 38 C.F.R. § 19.34 (2005).]  
It appears that this NOD was overlooked by the RO because no 
SOC has been issued.

These six issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

During the course of this appeal, numerous issues or putative 
issues were raised by the veteran and his attorney.  Only the 
six issues listed above are currently within the Board's 
jurisdiction.

In the April 2002 rating decision, service connection was 
denied for depression.
The veteran perfected an appeal as to that issue.  In an 
April 2005 rating decision, service connection was granted 
for depression, and a 50 percent disability rating was 
assigned effective January 16, 2001.  Therefore, the issue of 
service connection for depression is no longer in appellate 
status.

The veteran filed a timely NOD as to the assignment of a 50 
percent disability rating for depression and the effective 
date for the grant of service connection for depression.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  The RO issued a SOC in September 2006.  To the 
Board's knowledge, the veteran has not filed a substantive 
appeal as to these matters.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, the issues of an increased 
rating and earlier effective date for service-connected 
depression are not in appellate status.

Also addressed in SOCs dated in September 2006 were the 
issues of service connection for substance-induced mood 
disorder; entitlement to an earlier effective date for an 
increased disability rating for tendonitis of the right knee; 
and 
service connection for residuals of a concussion.  To the 
Board's knowledge, appeals have not been perfected as to any 
of those issues.  See Archbold, supra.


REMAND

For reasons expressed immediately below, the Board believes 
that these claims must be remanded for further development.

1.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
limitation of motion, currently evaluated as 10 percent 
disabling under Diagnostic Codes 5024-5261.

2.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
laxity, currently evaluated as 10 percent disabling under 
Diagnostic Codes5024-5257.

3.  Entitlement to service connection for a cervical spine 
disability.

In a VA Form 9 received in March 2003, the veteran requested 
a videoconference hearing before a Veterans Law Judge.  In 
September 2006, the veteran was scheduled for a 
videoconference hearing, to be conducted in October 2006.  In 
October 2006, the veteran's counsel requested that the 
veteran be scheduled for a Travel Board hearing.  He has not 
been scheduled for such a hearing.

In order to ensure due process, the veteran should be 
scheduled for a travel board hearing at the RO pursuant to 
his attorney's request.

4.  Whether an appeal of a January 2003 rating decision as to 
the assignment of zero percent (noncompensable) disability 
rating for service-connected osteoarthritis of the right hip 
was timely filed.

5.  Whether an appeal of a January 2003 rating decision as to 
the assignment of zero percent (noncompensable) disability 
rating for service-connected limitation of motion of the 
right ankle was timely filed.

6.  Whether an appeal of a January 2003 rating decision as to 
the assignment of a combined 70 percent disability rating for 
all service-connected disabilities was timely filed.

As was described in the Introduction, the veteran has filed a 
NOD as to this issue.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issues of whether appeals of a 
January 2003 Decision Review Officer decision as to the 
assignments of zero percent (noncompensable) disability 
ratings for osteoarthritis of the right hip and limitation of 
motion of the right ankle and the assignment of a combined 70 
percent disability rating for the service-connected 
disabilities were timely filed.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

The Board additionally observes that the procedural history 
of this case has been characterized by filings on behalf of 
the veteran at different times relating to different issues.  
The Board also observes that a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been granted.  
It is unclear at this juncture exactly which issues the 
veteran wishes to pursue.  
In the interests of judicial economy, before proceeding 
further the agency of original jurisdiction should contact 
the veteran's attorney and ascertain which issues the veteran 
currently wishes to pursue.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through his attorney in order to 
ascertain which issues he wishes to 
pursue.  The response should be 
associated with the veteran's VA claims 
folder.  

2.  VBA should then schedule the veteran 
for a travel board hearing at the RO.  
The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his counsel.

3.  VBA must issue a SOC pertaining to 
the issues of whether appeals of the 
January 2003 rating decision as to the 
assignments of zero percent 
(noncompensable) disability ratings for 
osteoarthritis of the right hip and 
limitation of motion of the right ankle 
and the assignment of a combined 70 
percent disability rating for all 
service-connected disabilities were 
timely filed.  The veteran and his 
counsel should be provided with copies of 
the SOC and advised of the time period in 
which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

